DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application and Claims Status
Applicant’s response filed on 05/19/2021 is acknowledged and entered.

Claims 1-6, 10, 11, 14-16, 22-27, and 29-31 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1-6, 10, 11, 14-16, 22-27, and 29-31 are currently pending.

Election/Restrictions
Applicant’s election of Group I (Claims 1-6, 10, 14-16, and 31) in the reply filed on 05/19/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant’s election is as follows: “In order to be fully responsive, Applicants hereby elect the claims of Group I (claims 1-6, 10, 14-16 and 31) for further prosecution”.

Claims 11, 22-27, 29, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/19/2021.


Further, it is relevant to note that since applicant did elect the invention of a product (Group I (Claims 1-6, 10, 14-16, and 31)) the nonelected inventions (Group II (Claims 11 and 30) and Group III (Claims 22-27 and 29)) are eligible for a rejoinder; where the requirements for a rejoinder were clearly stated in the Office action mailed on 03/17/2021 (see para. 11 on pg. 6).
 
Applicant’s election of species for a type of composition in the reply filed on 05/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant’s election is as follows: “In order to be fully responsive, Applicant hereby elects the following: (a) Compound 10 (or a pharmaceutically acceptable salt thereof) as the delivery agent; (b) insulin as the biologically active agent; and (c) an excipient as an additional component of a dosage unit form”.  It is relevant to note that as define by the present specification compound 10 is 3-(4-isopropoxyphenyl)propanoic acid 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(see pg. 10, last structure).

It is relevant to note that applicant’s elected species (i.e. the composition consisting of “(a) Compound 10 (or a pharmaceutically acceptable salt thereof) as the delivery agent” and “(b) insulin as the biologically active agent”) is not found in the art.  As recognized by MPEP § 803.02(III)(C)(2), If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).

Claims 3 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/19/2021.

Accordingly, claims 1, 2, 4, 5, 10, 14-16, and 31 are under consideration in this Office Action.
	
Priority
This present application continuation (CON) of 15/198,392 that was filed on 06/30/2016.  15/198,392 is a CON of 13/474,491 that was filed on 05/17/2012.  13/474,491 is a CON of 12/522,464 that was filed on 10/14/2009.  12/522,464 is a 371 of PCT/US2008/53429 that was filed on 02/08/2008.  PCT/US2008/53429 claims priority to provisional application 60/888,927 that was filed on 02/08/2007.  Therefore, this application has an effective filing date of 02/08/2007 for prior art searches.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4, and 5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Leone-Bay et al. (US Patent 5,541,155).
claims 1, 4, and 5, Leone-Bay et al. claim a composition comprising; a compound having the formula: 
    PNG
    media_image2.png
    97
    284
    media_image2.png
    Greyscale
 a biologically-active agent selected from the group consisting of a peptide, a mucopolysaccharide, a carbohydrate, a lipid, a pesticide, cromolyn sodium, desferrioxarnine (DFO), and a combination of the foregoing (Claim 1).  The biologically-active agent is selected from the group consisting of human growth hormone, bovine growth hormone, growth hormone-releasing hormone, an interferon, interleukin-II, insulin, heparin, calcitonin, erythropoietin, atrial naturetic factor, an antigen, a monoclonal antibody, somatostatin, adrenocorticotropin, gonadotropin releasing hormone, oxytocin, vasopressin, cromolyn sodium, vancomycin, desferrioxarnine (DFO), and any combination thereof (Claims 2 and 3) (refers to instant claims 4 and 5; and the elected species for a ‘biologically active agent’).  Leone-Bay et al. claimed compound anticipates the claimed ‘delivery agent compound represented by formula I’ of claim 1; where n is 3, and R1-5 are hydrogen.
For claims 14-16, Leone-Bay et al. claim a composition comprising; a compound having the formula: 
    PNG
    media_image2.png
    97
    284
    media_image2.png
    Greyscale
 a biologically-active agent selected from the group consisting of a peptide, a mucopolysaccharide, a carbohydrate, a lipid, a pesticide, cromolyn sodium, desferrioxarnine (DFO), and a combination of the foregoing (Claim 1).  The biologically-active agent is selected from the group consisting of human growth hormone, bovine growth hormone, growth hormone-releasing hormone, an interferon, interleukin-II, insulin, heparin, calcitonin, erythropoietin, atrial naturetic factor, an antigen, a monoclonal biologically active agent’).  Leone-Bay et al. claimed compound anticipates the claimed ‘delivery agent compound represented by formula I’ of claim 1; where n is 3, and R1-5 are hydrogen.  Leone-Bay et al. further disclose that dosage unit forms can also include any of excipients (refers to instant claimed “(C) (a) an excipient” of claim 14; and the elected species for a ‘and (c) an excipient as an additional component of a dosage unit form’); diluents; disintegrants; lubricants; plasticizers; colorants; and dosing vehicles, including, but not limited to water, 1,2-propane diol, ethanol, olive oil, or any combination thereof (col. 4, lines 49-53).  
Therefore, the composition of Leone-Bay et al. do anticipate the instant claimed inventions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 

Claims 1, 4, 5, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leone-Bay et al. (US Patent 5,541,155).
For claims 1, 4, and 5, Leone-Bay et al. claim a composition comprising; a compound having the formula: 
    PNG
    media_image2.png
    97
    284
    media_image2.png
    Greyscale
 a biologically-active agent selected from the group consisting of a peptide, a mucopolysaccharide, a carbohydrate, a lipid, a pesticide, cromolyn sodium, desferrioxarnine (DFO), and a combination of the foregoing (Claim 1).  The biologically-active agent is selected from the group consisting of human growth hormone, bovine growth hormone, growth hormone-releasing hormone, an interferon, interleukin-II, insulin, heparin, calcitonin, erythropoietin, atrial naturetic factor, an antigen, a monoclonal antibody, somatostatin, adrenocorticotropin, gonadotropin releasing hormone, oxytocin, vasopressin, cromolyn sodium, vancomycin, desferrioxarnine (DFO), and any combination thereof (Claims 2 and 3) (refers to instant claims 4 and 5; and the elected species for a ‘biologically active agent’).  Leone-Bay et al. claimed compound anticipates the claimed ‘delivery agent compound represented by formula I’ of claim 1; where n is 3, and R1-5 are hydrogen.
The teachings of Leone-Bay et al. differ from the presently claimed invention as follows:
While Leone-Bay et al. do not explicitly disclose the ‘weight ratio of delivery agent to active agent ranges’ as recited by instant claim 10, Leone-Bay et al. disclose that the amount of weight ratio of delivery agent to active agent ranges’ are result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the drug, and therefore, is well within the optimization of the ordinary practitioner.  Specifically, the determination of an optimal dose is well within the capability of those skilled in the art.  For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs.  The animal model also can be used to determine the appropriate concentration range and route of administration.  Such information can then be used to determine useful doses and routes for administration in humans.  Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals.  The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50 to ED50.  Pharmaceutical compositions which exhibit large therapeutic indices are preferred.  These data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use.
The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity.  The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration.  The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment.  Dosage and mode of administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect.  Factors which 
In view of the above, dosages and regimens are clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of this and other ingredients to add in order to best achieve a desired results.  Accordingly, in the absence of unexpected results, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s) and/or regimen, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955); and also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Therefore, the teachings of Leone-Bay et al. do render the invention of the instant claims prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 6 of U.S. Patent No. 10,456,472 B2 (referred hereinafter as Gschneidner et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition of the instant claims 1, 2, 4, and 5 and the composition of claims 1, 5, and 6 of Gschneidner et al. have similar structural features.

16/597,053
US 10,456,472 B2
1. A composition comprising: (A) at least one biologically active agent; and (B) at least one delivery agent compound represented by formula I
    PNG
    media_image3.png
    289
    482
    media_image3.png
    Greyscale
n is 1-12, and R1-R5 are independently hydrogen, C1-C6, alkyl, C2-C4 alkenyl, halo, C1-C4 alkoxy, hydroxyl, C6-C14 aryloxy, or C1-C6 alkylhalo group.
1. A composition comprising: (A) a biologically active agent; and (B) a delivery agent compound selected from 3-(3-phenoxyphenyl)propanoic acid, 4-( 4-ethylphenyl)butanoic acid, 5-( 4-ethylphenyl)pentanoic acid, and pharmaceutically acceptable salts thereof.
2. The composition of claim 1, wherein the delivery agent is selected from 4-(4-methoxyphenyl)butanoic acid, 5-(2-methoxyphenyl)pentanoic acid, 5-(3-fluorophenyl)pentanoic acid, 5-(3-methoxyphenyl)pentanoic acid, 6-(3-fluorophenyl)hexanoic acid, 3-(4-tbutylphenyl)propanoic acid, 3-( 4-n-butylphenyl)propanoic acid, 3-( 4-n-propylphenyl)propanoic acid, 3-(4-n-propoxyphenyl)propanoic acid, 3-(4-isopropoxyphenyl)propanoic acid, 3-(4-n-Butoxyphenyl) propanoic acid, 3-(3-phenoxyphenyl)propanoic acid, 3-(3-

4. The composition of claim 1, wherein
the biologically active agent is a protein, polypeptide, peptide, hormone,  polysaccharide, mucopolysaccharide, carbohydrate, lipid, or combination thereof.
5. The composition of claim 1, wherein the biologically active agent is a protein, polypeptide, peptide, hormone, polysaccharide, mucopolysaccharide, carbohydrate, lipid, or any combination thereof.
5. The composition of claim 1, wherein the biologically active agent is selected from the group consisting of: argatroban, BIBN-4096BS, growth hormones, human growth hormones recombinant human growth hormones (rhGH), bovine growth hormones, porcine growth hormones, growth hormone releasing hormones, growth hormone releasing factor, glucagon, interferons, α-interferon, β-interferon, γ-interferon, interleukin-1, interleukin-2, insulin, porcine insulin, bovine insulin, human insulin, human recombinant insulin, insulin-like growth factor (IGF), IGF-1, heparin, unfractionated heparin, heparinoids, dermatans, chondroitins, low molecular weight heparin, very low molecular weight heparin, ultra low molecular weight heparin, calcitonin, salmon calcitonin, eel calcitonin, human calcitonin; erythropoietin (EPO), atrial naturetic factor, antigens, monoclonal antibodies, somatostatin, protease inhibitors, adrenocorticotropin, gonadotropin releasing hormone, oxytocin, leutinizing-hormone-releasing-hormone, follicle stimulating hormone, glucocerebrosidase, thrombopoeitin, filgrastim, postaglandins, cyclosporin, vasopressin, cromolyn sodium, sodium chromoglycate, disodium chromoglycate, vancomycin, 
6. The composition of claim 1, wherein the biologically active agent is selected from the group consisting of: argatroban, BIBN-4096BS, growth hormones, human growth hormones recombinant human growth hormones (rhGH), bovine growth hormones, porcine growth hormones, growth hormone releasing hormones, growth hormone releasing factor, glucagon, interferons, α-interferon, β-interferon, γ-interferon, interleukin-1, interleukin-2, insulin, porcine insulin, bovine insulin, human insulin, human recombinant insulin, insulin-like growth factor (IGF), IGF-1, heparin, unfractionated heparin, heparinoids, dermatans, chondroitins, low molecular weight heparin, very low molecular weight heparin, ultra low molecular weight heparin, calcitonin, salmon calcitonin, eel calcitonin, human calcitonin; erythropoietin (EPO), atrial naturetic factor, antigens, monoclonal antibodies, somatostatin, protease inhibitors, adrenocorticotropin,
gonadotropin releasing hormone, oxytocin,
leutinizing-hormone-releasing-hormone, follicle stimulating hormone, glucocerebrosidase, thrombopoeitin, filgrastim, postaglandins, cyclosporin, vasopressin, cromolyn sodium, sodium chromoglycate, disodium chromoglycate, 


That is the composition of the instant application is generic to the composition of Gschneidner et al. or in other word claims 1, 2, 4, and 5 are anticipated by claims 1, 5, and 6 of U.S. Patent No. 10,456,472 B2.
Further, the courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim.  See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,456,472 B2.

Claims 1 and 14-16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14 of U.S. Patent No. 10,456,472 B2 (referred hereinafter as Gschneidner et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition of the instant claims 1 and 14-16 and the composition of claims 12-14 of Gschneidner et al. have similar structural features.

16/597,053
US 10,456,472 B2
14. A dosage unit form comprising: (A) a delivery agent according to claim 1; and (B) a biologically active agent; and (C) (a) an excipient, (b) a diluent, (c) a disintegrant, (d) a lubricant, (e) a plasticizer, (f) a colorant,
(g) an enzyme inhibitor (h) a dosing vehicle, or (i) any combination thereof.
12. A dosage unit form comprising: (A) a delivery agent compound selected from 3-(3-phenoxyphenyl) propanoic acid, 4-( 4-ethylphenyl)butanoic acid, 5-(4-ethylphenyl)pentanoic acid, and pharmaceutically acceptable salts thereof;
(B) a biologically active agent; and (C) (a) an excipient; (b) a diluent; (c) a disintegrant; (d) a lubricant; (e) a plasticizer; (f) a colorant;
(g) an enzyme inhibitor; (h) a dosing vehicle; or (i) any combination thereof.
1. A composition comprising: (A) at least one biologically active agent; and (B) at least one delivery agent compound represented by formula I
    PNG
    media_image3.png
    289
    482
    media_image3.png
    Greyscale
n is 1-12, and R1-R5 are independently hydrogen, C1-C6, alkyl, C2-C4 alkenyl, halo, C1-C4 alkoxy, hydroxyl, C6-C14 aryloxy, or C1-C6 alkylhalo group.

15. The dosage unit form of claim 14, wherein the biologically active agent is a protein, polypeptide, peptide, hormone,  polysaccharide, mucopolysaccharide, carbohydrate, lipid, or combination thereof.
13. The dosage unit form of claim 12, wherein the biologically active agent is a protein, polypeptide, peptide, hormone, polysaccharide, mucopolysaccharide, carbohydrate, lipid, or any combination thereof.
16. The dosage unit form of claim 14, wherein the biologically active agent is selected from the group consisting of: argatroban, BIBN-4096BS, growth hormones, human growth hormones recombinant human growth hormones (rhGH), bovine growth hormones, porcine growth hormones, growth hormone releasing hormones, growth hormone releasing factor, glucagon, interferons, α-interferon, β-interferon, γ-interferon, interleukin-1, interleukin-2, insulin, porcine insulin, 
14. The dosage unit form of claim 12, wherein the biologically active agent is selected from the group consisting of: argatroban, BIBN-4096BS, growth hormones, human growth hormones recombinant human growth hormones (rhGH), bovine growth hormones, porcine growth hormones, growth hormone releasing hormones, growth hormone releasing factor, glucagon, interferons, α-interferon, β-interferon, γ-interferon, interleukin-1, interleukin-2, insulin, porcine insulin, bovine insulin, 
gonadotropin releasing hormone, oxytocin,
leutinizing-hormone-releasing-hormone, follicle stimulating hormone, glucocerebrosidase, thrombopoeitin, filgrastim, postaglandins, cyclosporin, vasopressin, cromolyn sodium, sodium chromoglycate, disodium chromoglycate, vancomycin, desferrioxamine (DFO), parathyroid hormone (PTH), fragments of PTH, glucagon-like peptide I (GLP-1), antimicrobials, anti-fungal agents, vitamins; analogs, fragments, mimetics and polyethylene glycol (PEG)-modified derivatives of these compounds; gallium or gallium salts; glucagons; zanamivir, sumatriptan, almotriptan, naratriptan, rizatriptan, frovatriptan, eletriptan, caspofungin acetate, CPHPC, siRNA and any combination thereof.


That is the composition of the instant application is generic to the composition of Gschneidner et al. or in other word claims 14-16 are anticipated by claims 12-14 of U.S. Patent No. 10,456,472 B2.
Further, the courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim.  See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).
Consequently, the examined claims would be obvious over the claims of U.S. Patent No. 10,456,472 B2.





















Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,456,472 B2 (referred hereinafter as Gschneidner et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the compound of the instant claim 31 and the composition of claim 1 of Gschneidner et al. have similar structural features.

16/597,053
US 10,456,472 B2
31. A compound selected from the group consisting from 4-(4-methoxyphenyl)butanoic acid, 5-(2-methoxyphenyl)pentanoic acid, 5-(3-fluorophenyl)pentanoic acid, 5-(3-methoxyphenyl)pentanoic acid, 6-(3-fluorophenyl)hexanoic acid, 3-(4-tbutylphenyl)propanoic acid, 3-( 4-n-butylphenyl)propanoic acid, 3-( 4-n-propylphenyl)propanoic acid, 3-(4-n-propoxyphenyl)propanoic acid, 3-(4-isopropoxyphenyl)propanoic acid, 3-(4-n-Butoxyphenyl) propanoic acid, 3-(3-phenoxyphenyl)propanoic acid, 3-(3-ethoxyphenyl)propanoic acid, 3-(3-isopropoxyphenyl)propanoic acid, 3-(3-n- butoxyphenyl)propanoic acid, 3-(3-npropoxyphenyl) propanoic acid, 3-(3- isobutoxyphenyl)propanoic acid, 3-(4-isobutoxyphenyl)propanoic acid, 4-(4-ethylpheny l)butanoic acid, 4-( 4-isopropylpheny l)butanoic acid, and 5-(4-
1. A composition comprising: (A) a biologically active agent; and (B) a delivery agent compound selected from 3-(3-phenoxyphenyl)propanoic acid, 4-( 4-ethylphenyl)butanoic acid, 5-( 4-ethylphenyl)pentanoic acid, and pharmaceutically acceptable salts thereof.


That is the compound of the instant application is generic to the composition of Gschneidner et al. or in other word claim 31 is anticipated by claim 1 of U.S. Patent No. 10,456,472 B2.
Further, the courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim.  See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).
Consequently, the examined claims would be obvious over the claims of U.S. Patent No. 10,456,472 B2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 19, 2021